Citation Nr: 1424302	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  10-03 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an eye condition, to include loss of vision and cataracts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel
INTRODUCTION

The Veteran had active duty service from January 1952 to December 1953 and from August 1956 to January 1958.  The Veteran also served in the Army National Guard between 1958 and 1990, including various periods of active duty for training (ACDUTRA).

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, in which the RO denied service connection for hypertension and an eye condition.  Previously, the Board remanded the matter for development in May 2013.

The Veteran testified at a March 2013 hearing before the undersigned.  A transcript of those proceedings is associated with the Virtual VA record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must remand the appeal because prior remand instructions have not been sufficiently completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board previously requested development of the specific dates of the Veteran's ACDUTRA service during the period between his separation from active duty in January 1958, and his retirement in 1988.  Although the AOJ contacted the Defense Finance and Accounting Service (DFAS) in an attempt to obtain specific dates of service (via facsimile, and apparently on five different occasions), the AOJ never received any response to the requests.  A response from DFAS is vital to the adjudication of the Veteran's claim.  As all prior attempted correspondence has been by facsimile, the Board is ordering that a letter be mailed to DFAS in an attempt to obtain a response.

The Board acknowledges that the Veteran failed to appear for his August 2013 hypertension and ophthalmological examinations.  Despite the representative's argument that further development should be undertaken to determine whether the fact that the notice of the examinations was mailed to an address on "West 29th St." as opposed to the same street number on "W. 29th St.," the Board finds that no additional investigation in this regard is warranted.  The representative acknowledged that the Veteran has received mail addressed in both fashions, and has not presented any evidence that the appellant did not receive the notice of his examination.  Nevertheless, as the Board is remanding this matter for further development, the Board is requesting medical opinions to determine whether the hypertension or cataract disabilities had their onset or underwent aggravation during any period of active duty or ACDUTRA.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The AOJ should contact the Defense Finance and Accounting Service via postal mail and request that it verify each and every period of the claimant's service.  This includes classifying whether the service was performed in an active duty, active duty for training, and/or inactive duty training capacity.   The Defense Finance and Accounting Service must review the various pay accounts to determine the account from which the claimant was paid for each period of service. (i.e., for what service periods was the appellant paid from an account designated to pay for inactive duty service; what service periods were paid from an account designated to pay for active duty for training, etc.). 

A Chronological Statement of Retirement Points is NOT acceptable.  

If the AOJ cannot locate these Federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  After all indicated records are retrieved and associated with the claims file, obtain an opinion concerning the etiology of the Veteran's hypertension disorder.  The medical professional providing the opinion should review the claims file, this remand, and any pertinent records in the Virtual VA electronic file; the ensuing report should indicate that such a review occurred.  

The provider should opine as to the following:

(a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension disability began during his periods of active duty (January 1952 to December 1953 and August 1956 to January 1958) or during any verified period of ACDUTRA?

(b) If the answer to question (a) is negative, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension disability worsened beyond the natural progression of the disease during any verified period of ACDUTRA?

(c) If the hypertension disability did not begin, but did worsen beyond the natural progression, during any verified period of ACDUTRA as addressed in question (b), was that worsening caused by the period of ACDUTRA?

(d) If aggravation is found present, the examiner should address the following medical issues: 

(1) the baseline manifestations of the Veteran's hypertension found present prior to aggravation; and

(2) the increased manifestations which, in the examiner's opinion, are proximately due to ACDUTRA.

The medical professional must provide a full rationale for all opinions expressed.  If he or she cannot provide any requested opinion without resorting to speculation, the report should indicate why that is so.  

3.  After all indicated records are retrieved and associated with the claims file, obtain an opinion concerning the nature and etiology of any eye condition, including vision loss and cataracts.  The medical professional providing the opinion should review the claims file, this remand, and any pertinent records in the Virtual VA electronic file; the ensuing report should indicate that such a review occurred.  

After review of the claims file and all pertinent records, the examiner should provide opinions addressing the following questions:

(a) Is it at least as likely as not (a 50 percent or greater probability) that any eye condition began during his periods of active duty (January 1952 to December 1953 and August 1956 to January 1958) or during any verified period of ACDUTRA?

(b) If the answer to question (a) is negative, is it at least as likely as not (a 50 percent or greater probability) that any eye condition worsened beyond the natural progression of the disease during any verified period of ACDUTRA?

(c) If any eye condition did not begin, but did worsen beyond the natural progression, during any verified period of ACDUTRA, was that worsening caused by the period of ACDUTRA?

(d) If aggravation is found present, the examiner should address the following medical issues: 

(1) the baseline manifestations of the Veteran's eye condition found present prior to aggravation; and

(2) the increased manifestations which, in the examiner's opinion, are proximately due to ACDUTRA.

The medical professional must provide a full rationale for all opinions expressed.  If he or she cannot provide any requested opinion without resorting to speculation, the report should indicate why that is so.  

4.  The RO/AMC should review the resulting medical opinions to ensure that they address all issues raised by this remand.  If any report is lacking in any way, immediate corrective action should be taken.  

5.  Then, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

